228 S.W.3d 623 (2007)
Linda NOWLIN, Appellant,
v.
NORDYNE, INC., Respondent.
No. WD 67401.
Missouri Court of Appeals, Western District.
July 24, 2007.
Edward W. Brandecker, Jr., Columbia, MO, for Appellant.
John P. Kafoury, St. Louis, MO, for Respondent.
Before HARDWICK, P.J., ULRICH and NEWTON, JJ.

ORDER
PER CURIAM.
Linda Nowlin appeals from the denial of her workers' compensation claim by the Labor and Industrial Relations Commission (Commission). She contends the Commission erred in determining that she failed to provide her employer with notice of her work-related injury within thirty days, as required by Section 287.420, RSMO 2000.
Upon review of the briefs and the record, we find no error and affirm the Commission's final award denying compensation. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).